659 S.E.2d 7 (2008)
STATE of North Carolina
v.
PHILIP MORRIS USA, INC., R.J. Reynolds Tobacco Company, Brown & Williamson Tobacco Corporation, individually and as successor by merger to The American Tobacco Company, and Lorillard Tobacco Company.
No. 2P05-2.
Supreme Court of North Carolina.
February 25, 2008.
Jim W. Phillips, Jr., Gregory G. Holland, Greensboro, Charles F. Marshall, III, Raleigh, Larry B. Sitton, Jonathan P. Heyl, Charlotte, for Philip Morris USA, et al.
Douglas F. Gansler, Attorney General of Maryland, Marlene Trestman, Special Assistant to the Attorney General, David S. Lapp, Craig A. Nielsen, Assistant Attorney Generals, Thomas W. Corbett, Attorney General of Pennsylvania, for State of NC.
Joel Ressler, Chief Deputy Attorney General, for States of Maryland and Pennsylvania.

ORDER
Upon consideration of the petition filed by Defendants on the 14th day of January 2008 in this matter for discretionary review under G.S. 7A-31 prior to, a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th day of February 2008."